IN T H E C O U R T O F A P P E A L S O F T E N N E S S E E
                                                                                                                              FL E D
                                                                                                                               I
                                                        A T K N O X V IL L E                                                A p r il 1 5 , 1 9 9 9

                                                                                                                        C e c il C r o w s o n , J r .
                                                                                                                       A p p e lla te C o u r t
                                                                                                                               C le r k



P A T R IC IA A N N E P E H L M A N ,                      )            C /A N O . 0 3 A 0 1 -9 8 0 9 -C V -0 0 3 1 1
                                                           )
                      A    p p e ll a n t,                 )            K N O X C IR C U IT
                                                           )
v .                                                        )            H O N . B IL L S W A N N ,
                                                           )            JU D G E
G R E G O R Y L A           W R E N C E P E H L M A N , )
                                                           )
                      A    p p e lle e ,                   )
                                                           )
a n d                                                      )
                                                           )
S O B IE S K I, M E         S S E R & A S S O C IA T E S , )             A F F IR M E D
                                                           )            A N D
                      In    te rv e n o r.                  )           R E M A N D E D




R O B E R T L . C R O S S L E Y , T H E C R O S S L E Y L A W                           F I R M , P .C ., K n o x v ille , f o r
A p p e ll a n t.

D A N IE L L . T A Y L O R , M e m p h is , fo r A p p e lle e .

W A N D A G . S O B IE S K I, S O B IE S K I, M E S S E R &                           A S S O C IA T E S , K n o x v ille , f o r
In te rv e n o r.




                                                            O   P I N I O         N


                                                                                             F ra n k s, J.


                      I n t h i s a c ti o n P a t r i c i a A n n e P e h l m a n e s s e n ti a l l y s e e k s a d e c la r a t i o n t h a t

m a r i t a l p r o p e rt y a w a r d e d to h e r i n a d iv o r c e i s n o t s u b j e c t t o a li e n in f a v o r o f t h e

in te rv e n o r.

                      T h e i n t e r v e n o r in i tia lly r e p r e s e n t e d G r e g o r y P e h l m a n i n t h e P e h l m a n s ’

d iv o r c e s u it. D u r in g p e n d e n c y o f th e a c tio n in te rv e n o r w ith d r e w f r o m               r e p re s e n tin g
G r e g o r y a n d G r e g o r y a n d i n t e r v e n o r a g r e e d o n t h e a m o u n t o f a tt o r n e y ’ s f e e s th e n d u e

i n te rv e n o r, a s r e f l e c t e d in a N o te s i g n e d b y G r e g o ry . I n te rv e n o r f i l e d a l i e n l i s

p e n d e n s o n th e p r o p e r ty i n t h e R e g i s te r o f D e e d s O f f ic e a n d n o tic e o f lie n i n t h e

d iv o rc e a c tio n . S u b s e q u e n tly , th e P e h lm a n s w e re d iv o rc e d a n d th e D iv o rc e D e c re e

r e c i t e s t h a t “ [ t ] h e p a r t i e s a n n o u n c e d a s e tt l e m e n t o f t h e is s u e s i n th is d iv o r c e

l i t i g a ti o n , a n d u p o n s a id a n n o u n c e m e n t t h e C o u r t a p p ro v e d th e ir i n c o r p o r a ti o n i n t o a

f i n a l d e c r e e o f a b s o lu te d iv o r c e ” , a n d a s t o th e m a ri t a l p r o p e rt y , t h e D e c r e e p r o v id e d :

                       A s a d iv i s i o n o f m a r i t a l p r o p e rt y p u r s u a n t t o T .C .A . § 3 6 - 4                  -1 2 1 w ife
                       s h a ll r e c e iv e t h e r e s id e n c e o f th e p a r tie s lo c a t e d a t 1 9 4 7 G                   re n a d e
                       B o u le v a r d , K n o x v ille , T e n n e s s e e 3 7 9 2 2 . H u s b a n d s h a ll e                    x e c u te a q u it
                       c la im d e e d tr a n s f e r r in g h i s in t e r e s t in s a id r e s id e n c e to t h e                   w if e , a n d s a id
                       e x e c u te d q u it c la im d e e d s h a ll b e h e l d b y h u s b a n d ’s a tt o r n                     e y , in e sc ro w ,
                       u n til th is d e c r e e o f d iv o r c e b e c o m e s f in a l. H u s b a n d s h a ll                     b e s o le ly
                       r e s p o n s i b le f o r im m e d ia te ly r e s o lv in g h is d is p u te w i t h W a                       n d a S o b ie sk i,
                       s o t h a t h e r a tt o r n e y l i e n i s r e m o v e d f r o m t h e r e s i d e n c e .

S u b s e q u e n tly , P a tric ia f ile d a M o tio n to Q u a s h I n te rv e n o r ’s L ie n , a n d N o tic e , w h ic h

h a d b e e n f ile d p u r s u a n t to T .C .A . § 2 3 - 2 -1 0 2 , f o r le g a l s e rv ic e s r e n d e re d                        G re g o r y in

t h e d iv o r c e a c t i o n . S u b s e q u e n tl y , t h e T r i a l C o u r t d e te r m i n e d :

                                   T h e s e ttle m e n t th a t r e s u lte d i n a f in a l d e c r e e o f a b s o l u t e d i v o r c e
                       v e s te d t h e p a r tie s m a r ita l r e s id e n c e in t h e p la in t if f /c o u n t e r - d e f e n d a n t.

                                     P l a in t i f f / c o u n te r - d e f e n d a n t t o o k s u c h p ro p e rt y w i t h f u l l
                       k n o w l e d g e o f t h e r e c o r d e d li e n a n d s u b j e c t t o s a id l i e n , a n d th a t t h e li e n
                       s u r v i v e d th e d iv o r c e d e c r e e .

                       P a tr i c ia a p p e a l e d th a t o r d e r t o th is C o u r t a n d w e re m a n d e d , u p o n

d e te r m i n i n g t h a t t h e ju d g m e n t o r d e r e d th e h u s b a n d to r e s o l v e h is d i s p u t e w i t h h i s

fo r m e r a tto r n e y , a n d w e n o te d “ th e ju d g m e n t p r o v id e s , to r e so lv e h is d is p u te w ith

i n t e r v e n o r , n o t o n l y a s to t h e a m o u n t o f th e f e e , b u t a s to t h e v a li d i t y o f th e l i e n ” .

U p o n r e m a n d a n d a rg u m e n t o f c o u n s e l a n d re c e ip t o f e v id e n c e th e T r i a l C o u r t r u le d :

                       T     h is C o u      rt c o n firm s th a       t its in te n t w ith       re sp e c t to la n     g u ag e       “ r e s o l v e d h is
                       d   is p u te ”      a n d th is C o u rt’      s o rd e r o f A u g u       s t 1 4 , 1 9 9 6 , w      a s sim      p ly th a t M r.
                       P    e h lm a n       p a y h is c o u n s e      l. T h e re is n o d        is p u te a s to th      e li e n   , th e
                       p   r o p r ie t y     o f th e l ie n , th e      f e e s c la im e d , o    r a n y o th e r m      a tte r b    e tw e e n M r.
                       P    e h lm a n       a n d th e in te rv e       n o r.


                                                                               2
T h e C o u r t t h e n re a f f i r m e d it s f o r m e r h o ld i n g “ in a ll r e s p e c t s ” .

                       P a tric ia h a s a g a in a p p e a le d to th is C o u rt in s is tin g th e lie n is in v a lid

b e c a u s e th e h u s b a n d d id n o t “ r e c o v e r ” th e m a r ita l r e s id e n c e , a n d th e s ta tu t o r y lie n

f a ile d b e c a u s e it w a s n o t d e c l a r e d i n t h e f in a l d e c r e e .

                       N o t ic e o f th e s ta tu t o r y lie n w a s file d i n t h e d iv o r c e a c tio n , a n d th e

d is p o s itio n o f th e m a rita l e s ta te w a s a t is s u e in th a t a c tio n . G re g o ry v o lu n ta rily

d e e d e d h i s in t e r e s t t o P a t r i c i a a s a p a r t o f th e d i v o r c e s e tt l e m e n t , a n d s h e a c c e p t e d a s

t h e T r i a l J u d g e fo u n d “ w i t h f u l l k n o w l e d g e o f t h e re c o r d e d li e n , a n d s u b je c t t o s a id

lie n ” . T h e o p e ra tio n a l e ff e c t o f th is lie n is n o t u n lik e th e c irc u m s ta n c e s in T h ir d

N a t i o n a l B a n k in N a s h v il l e v . N o b le r , 7 8 9 S . W .2 d 2 5 4 ( T e n n . 1 9 9 0 ) . I n N o b le r ,

d u rin g th e p e n d e n c y o f a n a c tio n fo r d iv o rc e b e tw e e n th e N o b le rs , a c re d ito r o f th e

h u s b a n d le v ie d o n s o m e r e a l p r o p e r t y w h i c h th e N o b l e r s o w n e d a s t e n a n t s b y th e

e n tire ty . T h e T ria l J u d g e o r d e re d th e p ro p e rty s o ld in th e d iv o rc e a c tio n , a n d th e

S u p r e m e C o u r t u ltim a te ly h e ld th a t th e rig h t o f s u r v iv o r s h ip p r e v io u s ly c o n v e y e d o r

a tt a c h e d b y a ju d g m e n t c r e d it o r w a s n o t d e s t r o y e d b y th e d is s o l u t i o n o f t h e te n a n c y b y

t h e e n t i r e ti e s , a n d c o n c lu d e d th a t t h e ju d g m e n t c r e d it o r w a s e n ti t l e d to t h e

s u r v i v o r s h ip i n t e r e s t in t h e p r o p e r ty t o t h e e x te n t o f th e c r e d ito r ’s in t e r e s t.

                        I t i s g e n e r a ll y h e l d t h a t t h e t r a n s f e r o f p r o p e r t y s u b s e q u e n t t o t h e

a t t a c h m e n t o f a li e n d o e s n o t a f f e c t t h e l i e n . S e e M i c h ig a n v . U n i t e d S ta t e s , 3 1 7 U .S .

3 3 8 , 3 4 0 6 3 S .C t. 3 0 2 , 3 0 3 , 8 7 L .E d . 3 1 2 . A s p o u s e m a y c o n v e y h e r r ig h t o f

s u r v i v o r s h i p w i t h o u t c o n s e n t o f t h e o th e r. S e e R o b in s o n v . T r o u s d a le C o u n ty , 5 1 6

S . W .2 d 6 2 6 ( 1 9 7 4 ) . A c c o r d in g ly , a lie n m a y a tta c h to a s p o u s e ’s r ig h t o f

s u r v i v o r s h i p , w i t h o u t t h e c o n s e n t o f t h e o th e r s p o u s e .

                        W e th e re f o r e c o n c lu d e th a t t h e in t e r v e n o r’ s l i e n a t t a c h e d to t h e

G r e g o r y ’ s rig h t o f s u r v iv o r s h ip , a n d s u r v i v e d th e t r a n s f e r o f title to P a tr ic ia .

                        W e a ffirm        t h e ju d g m e n t o f t h e T r i a l C o u r t a n d re m a n d w i t h th e c o s t o f


                                                                          3
a p p e a l a s se s se d to th e a p p e lla n t.




                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                        H e rs c h e l P . F r a n k s, J .


C O N C U R :




_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s to n M . G o d d a r d , P .J .




_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W illi a m H . In m a n , S r.J .




                                                         4